February 10, 2015
                                   No. 03-13-00318-CV



                                           IN THE


                            THIRD COURT OF APPEALS

                                      at Austin. Texas




                          JUAN A. MARTIN-DE-NICOLAS
                                          Appellant




                                       REX JONES
                                          Appellee.




                      Appealed from the County Court at Law No. 2 of
                                   Travis County, Texas
                              Cause No. C-l-CV-12-008738




    APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE
   APPELLANT'S MOTION FOR EN BANC RECONSIDERATION




                 _.                             Filed by:
     'RECEIVED^
                                                Juan A. Martin-de-Nicolas
       FEB 1 0 2015
                                                Appellant, Pro Se
    kTHlROraURTOFAP^tS/
       R0 COURT OF A?                           5604 Woodview Ave.
                                                Austin. TX 78756
                                                Tel. 512-565-1498




Appellant's First Motion to Extend Time to File Appellant's Motion for En Band Reconsideration
                                          Page 1 of 6
                           Identity of Parties and Counsel




Appellant/Plaintiff Pro Se:             Juan A. Martin-de-Nicolas
                                        5604 Woodview Avenue
                                        Austin TX 78756
                                        Telephone: 512-565-1498
                                        Email: juanmden@yahoo.com


Appellee/Defendant's Counsel:

                                        Ronald L. Clark
                                        State Bar No.: 04298300
                                        CLARK. PRICE & TREVINO
                                        1701 Directors Boulevard, Suite 920
                                        Austin Texas 78744
                                        Telephone: 512-445-1580
                                        Telecopier: 512-383-0503
                                        Email: ronald.clark@FannersInsurance.com




Appellant's First Motion to Extend Time to File Appellant's Motion for En Band Reconsideration

                                          Page 2 of 6
 TO THE HONORABLE THIRD COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1, and 10.5(b), the Appellant, Juan A.
 Martin-de-Nicolas, files this "'Appellant's First Motion to Extend Time to File

 Appellant's Motion for En Banc Reconsideration."

         On 28 August 2014, this court ofappeals rendered judgment affirming the
 lower court ruling. On 26 January 2015, this court denied appellant's motion for
 rehearing.

         Appellant's Motion for En Banc Reconsideration, is currently due today,
 Tuesday 10 February 2015.

        Appellant seeks leave of court for a 7-day extension of time to file its

motion, making the motion due next Tuesday 17 February 2015. This is the first
request for extension of time to file the motion for en banc reconsideration.


REQUEST FOR EXTENSION OF TIME TO FILE APPELLANT'S MOTION
                        FOR EN BANC RECONSIDERATION


        This request is not sought for delay, but so that justice may be done.
Appellant relies on the following reason to explain the need for the requested
extension:


    • Appellant came across a complex legal issue that may affect the outcome of

        his motion for en banc reconsideration. Appellant needs an additional seven

        days (7 days) to study the issue and prepare a cogent and succinct motion to



Appellant's First Motion to Extend Time to FileAppellant's Motion for En Band Reconsideration

                                          Page 3 of 6
        aid this Court in its analysis of the issues presented for review in the motion

        for en banc reconsideration.




                                 PRAYER FOR RELIEF


        For the reason set forth above, Appellant requests that this Court grant this

"Appellant's First Motion to Extend Time to File Appellant's Motion for En Banc

Reconsideration."


                                                Respectfully submitted.




                                                luan A. Mairtin-de-Nicolas
                                               /5604 Woodview Avenue
                                                Austin TX 78756
                                                Telephone: 512-565-1498
                                                Email: juanmden@yahoo.com




Appellant's First Motion to Extend Time to File Appellant's Motion for En Band Reconsideration

                                          Page 4 of 6
                             CERTIFICATE OF SERVICE


        Pursuant to TEX. R. APP. P. 9.5.1 certify that on             |fl FeggJfM , 2015,
a copy of this motion was served via USPS Certified Mail RRR#

 ^012' 3^*00' 000*2. *ft53 'Wo tl", on the following counsel of record:

        Attorney:                                           Client:
        Ronald L. Clark                                     Rex Jones
        State Bar No.: 04298300
        CLARK, PRICE & TREVINO
        1701 Directors Boulevard, Suite 920
        Austin Texas 78744




                                                luan A. Martin-de-Nicolas
                                                5604 Woodview Avenue
                                                Austin TX 78756
                                                Telephone: 512-565-1498
                                                Email: juanmden@yahoo.com




Appellant's First Motion to Extend Time to File Appellant's Motion for En Band Reconsideration

                                          Page 5 of 6
STATE OF TEXAS
TRAVIS COUNTY




                     AFFIDAVIT IN SUPPORT OF
          APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE
       APPELLANT'S MOTION FOR EN BANC RECONSIDERATION



      Before me, the undersigned notary, on this day personally appeared Juan A.
Martin-de-Nicolas, the affiant, a person whose identity is known to me. After I
administered an oath to affiant, affiant testified:

     1. My name is Juan A. Martin-de-Nicolas. I am over 18 years of age, of sound
        mind, and capable of making this affidavit. The facts stated in this affidavit
        are within my personal knowledge and are true and correct.
     2. I am the Appellant in this appeal. I am including this affidavit in support of
        Appellant's First Motion to Extend Time to File Appellant's Motion for En
         Banc Reconsideration. The facts stated in this motion are within my
         personal knowledge and are true and correct.




                                        Juan A. Martin/de-Nicolas




Sworn to and subscribed before me by 3 u ^ A /v\*> /-V* » - Ac- /V\<Lo\* S
on      fa)*. ^.V^. ,2015.




     TAHEREHSHAKIBA
              lAKIBA
                                        Notary Public in and for T~ r* v » 5
      Notaty Puttie, Stateof"foxes
                         laflexes
         My Commission Expires
                         ixpbes         The State of Texas
               14,2018
     NOVEMBER 24,                       My commission expires: 11-3-^ -\ &



Appellant's First Motion to Extend Time to File Appellant's Motion for En Band Reconsideration

                                          Page 6 of 6
                          CERTIFICATE OF CONFERENCE


        This is to certify that on 10 February 2015, Juan A. Martin-de-Nicolas,

appellant pro se, twice called the offices of Ronald L. Clark, counsel for Rex

Jones, to confer about Appellant's First Motion to Extend Time to File Appellant's

Motion for En Banc Reconsideration. Appellant was unable to talk to Mr. Clark as

he was not available.

        Appellant requests that the court add this certificate of conference to the

previously filed motion which lacked this certificate. This additional page is page

seven of a total of seven pages.




                                                                       Jeil- fvfc/6foU^^
                                              ian A. Martm-de-Nicolas
                                             5604 Woodview Avenue
                                            Austin TX 78756
                                            Telephone: 512-565-1498
                                            Email: juanmden@yahoo.com




                                                                                 / RECEIVED \
                                                                                     FEB 1 0 2015
                                                                                   THIRDCOURTOFAPPEALS
                                                                                  V JEFFREY 0 KYLE /

Appellant's First Motion to Extend Time to File Appellant's Motion for En Band Reconsideration